Case: 18-11093      Document: 00514938041         Page: 1    Date Filed: 05/01/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit


                                    No. 18-11093
                                                                                 FILED
                                                                              May 1, 2019
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

IKEEM SHAW, also known as Luke,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                            USDC No. 3:12-CR-175-26


Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM: *
       Ikeem Shaw appeals the revocation of his supervised release. He argues
that his right to confront adverse witnesses was violated when the district
court allowed a police detective to testify about the out-of-court statements of
three witnesses. As Shaw did not object to this evidence in the district court,
our review is for plain error. See Puckett v. United States, 556 U.S. 129, 135
(2009).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11093     Document: 00514938041     Page: 2   Date Filed: 05/01/2019


                                  No. 18-11093

      A defendant in a revocation proceeding has a qualified right under the
Due Process Clause to confront and cross-examine adverse witnesses unless
the district court finds good cause for not permitting confrontation. United
States v. Grandlund, 71 F.3d 507, 510 (5th Cir. 1996); see also FED. R. CRIM.
P. 32.1(b)(2)(C). When determining whether to admit hearsay evidence, the
court “balances the releasee’s interest in confronting a particular witness
against the government’s good cause for denying it, particularly focusing on
the indicia of reliability of a given hearsay statement.” United States v. Alaniz-
Alaniz, 38 F.3d 788, 791 (5th Cir. 1994) (internal quotation, alteration, and
citation omitted).
      Even if we assumed that the district court committed clear or obvious
error when it did not engage in the balancing test despite Shaw’s failure to
object, Shaw has not shown that any error affected his substantial rights. See
Molina-Martinez v. United States, 136 S. Ct. 1338, 1343 (2016). The record
contains sufficient evidence besides the alleged hearsay to support a finding
that Shaw violated his supervised release.          Thus, Shaw has failed to
demonstrate reversible plain error. See Puckett, 556 U.S. at 135.
      AFFIRMED.




                                        2